Citation Nr: 1538374	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-46 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hyperextended right elbow.  

2.  Entitlement to an initial increased evaluation for a cervical spine disability with radiation down the right arm in excess of 10 percent prior to November 13, 2014 and in excess of 20 percent from then onward.  

3.  Entitlement to an initial increased evaluation in excess of 10 percent for a chronic right ankle disability.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1989 March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that in a March 2015 rating decision, the RO granted a 20 percent rating for the Veteran's cervical spine disability, effective November 13, 2014.  As this was not the highest rating available for this disability, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  The Board notes that also in this rating decision, the RO granted the Veteran service connection for his lumbar spine disability and his insomnia.  Therefore, these issues are no longer on appeal and will not be addressed any further herein.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right elbow disability, to the extent it is considered to constitute a current disability, had its clinical onset either in service or within a year of separation from service.

2.  The evidence does not establish that prior to November 13, 2014 the forward flexion of the Veteran's cervical spine was functionally limited to 30 degrees less or that the combined range of motion of the cervical spine was limited to 170 degrees or less at any point during the period on appeal. 

3.  The evidence does not establish forward flexion of the Veteran's cervical spine was functionally limited to 15 degrees less, ankylosis in the cervical spine, or muscle spasm or guarding that is severe enough to result in an abnormal gait, or abnormal spinal contour.  

5.  Prior to November 13, 2014, the Veteran's right ankle disability has been manifested by complaints of pain, without any indication of swelling, limitation of motion, inability to stand or walk or difficulty with weight bearing, and the Veteran has shown moderate limitation of motion during this period.

6.  The Veteran's right ankle disability has been manifested by complaints of pain, weakened movement and limitation of motion, including plantar flexion of 15 degrees with pain from November 13, 2014 onward, and the Veteran has shown marked limitation of motion during this period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent prior to November 13, 2014 and in excess of 20 percent from then onward for the Veteran's service-connected cervical spine condition have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003-5237 (2015).

3.  The criteria for a 20 percent rating for a right ankle disability were met November 13, 2014, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in April 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The claims for initial evaluations above 10 and 20 percent for the service connected cervical spine disability and 10 percent for the service connected right ankle disability are downstream issues from a rating decision dated in May 2009, which initially established service connection for these disabilities and assigned the 10 and 20 percent initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluations above 10 and 20 percent for the cervical spine and ankle disabilities, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  With regard to his increased rating claims for his cervical spine and ankle, VA examinations were conducted in April 2009, September 2010 and November 2014.  Those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, supra.  See Sickels v. Shinseki, supra. 

The Veteran was afforded a VA examination in April 2009 to address his elbow disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Moreover, the examinations fully provided the findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Finally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Entitlement to Service Connection for a Right Elbow Disability

In his February 2009 claim, the Veteran asserted that he had a right elbow disability as a result of his lengthy military service.  In his claim, the Veteran stated that he had hyperextended his right elbow during a close combat training exercise.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

With regard to a current diagnosis of a right elbow disability, the competent and probative evidence of record does not document evidence of such.  

At his right elbow examination in April 2009, upon imaging studies of the Veteran's right elbow, the examiner found the right elbow to be unremarkable.  The Veteran reported experiencing continued pain in his right elbow, including localized aching pain brought on by physical activity.  The Veteran reported experiencing pain approximately twice per month.  The examiner noted that the Veteran's right elbow showed no signs of edema, effusion, weakness, tenderness, heat, redness or guarding of movement.  The range of motion of the elbow joint was within normal limits.  The examiner declined to diagnose the Veteran with a right elbow disability as no elbow pathology was found.  

The Board takes note that the evidence does not demonstrate a right elbow disability at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case there is no diagnosis of a right elbow disability at the filing of the Veteran's claim, or during the pendency of the appeal.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

While the Veteran believes that he has a right elbow disability caused by his service, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his right elbow pain constitutes a disability as this is a medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, his opinion is insufficient to establish a chronic right elbow disability. 

The Board acknowledges the Veteran's reports of periodic elbow pain.  However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Here, the Veteran is not receiving any treatment or physical therapy for his right elbow, x-rays were negative, and a physical examination failed to detect any elbow pathology.

In summary, as the preponderance of the evidence is against the claim, service connection for a right elbow disability is denied.  

Increased Ratings

The Veteran is currently seeking increased ratings for his service-connected cervical spine and right ankle conditions.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will be discussed, the Board finds that symptoms related to the Veteran's right ankle disability have not changed in severity over the course of the appeal to warrant a staged rating. 

Entitlement to an Initial Increased Rating for a Cervical Spine Disability

In this case, service connection was granted for the Veteran's cervical spine condition in May 2009.  In April 2010, the Veteran filed a claim seeking an increased rating for this disability.  In a March 2015 rating decision the Veteran was assigned a 20 percent rating for his cervical spine disability from November 13, 2014 onward.  Prior to that date, the Veteran's 10 percent rating remained in effect.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned when forward flexion of the cervical spine is restricted to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.

An incapacitating episode is defined by the regulations a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes that in 2008 the Veteran received private treatment at the QTC medical center in Alexandria, Virginia.  In June 2008, the Veteran had an MRI conducted of his cervical spine which revealed mild bilateral degenerative disease of the cervical spine with moderate stenosis and an impingement of nerve roots on the Veteran's left side.  

In 2009 the Veteran received continued private treatment, with an X-ray in April 2009 revealing degenerative disc disease of the cervical spine but an otherwise negative impression.  

In April 2009 the Veteran also underwent a VA examination for his cervical spine.  At that examination he reported that he had experienced stiffness from his neck condition, but no numbness, or loss of bladder or bowel control.  He noted that the pain in his neck radiated to his right arm, and that the pain was burning, aching and sharp.  He reported experiencing functional impairment of pain with movement, difficulty concentrating, and pain with physical exertion.  Range of motion testing showed that flexion of the Veteran's cervical spine was limited to 45 degrees and his extension was limited to 45 degrees, 35 degrees when considering pain.  His combined range of motion of his cervical spine was 340 degrees.  The examiner noted that the Veteran's function of the spine was additionally limited after repetitive use by pain, fatigue and lack of endurance, but repetitive motion testing did not further reduce the Veteran's limitation of motion in his cervical spine.  Neurological findings were normal, as sensory, motor and reflex testing was all normal.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine at C5-6.  
 
In March 2010 the Veteran underwent a cervical spine fusion, due to pain and spinal cord compression.  According to his treatment records the Veteran tolerated the procedure well, and recovered according to standard recovery guidelines.  

In September 2010 the Veteran was afforded a VA examination for his cervical spine degenerative disc disease.  At that examination the Veteran reported the following due to the symptoms of his cervical spine disability: limitations in walking, stiffness, spasms, decreased motion, numbness, fatigue and weakness and headaches.  The Veteran did not report any bowel or bladder problems or any erectile dysfunction.  He indicated that the pain he felt was moderate, and was exacerbated by physical activity.  It traveled down his arms, and he reported that he could function with medication.  Over the 12 months prior to the examination the Veteran reported experiencing incapacitating episodes in March 2010 for 4 days.  The Veteran reported that he experience difficulty sitting or standing, and that most of his daily hobbies were too difficult to continue to do including hiking, gardening, running and swimming.  

The examiner noted that the Veteran had a scar located on his neck due to his cervical spine surgery in March 2010, and that it was a linear non-painful scar with no inflammation, edema or tissue damage.  The examiner also noted that the Veteran had no evidence of muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs.  He noted that there was evidence of radiating pain on movement described as into the back of both shoulders, but no ankylosis of the cervical spine.  The Veteran's cervical spine flexion ended at 45 degrees and his combined range of motion measurements were at 335 degrees.  With regard to any neurological involvement, the examiner noted that the Veteran did not show any signs of Cervical Intervertebral Disc Syndrome with chronic nerve root involvement and he had normal reflexes, no motor weakness and no signs of pathologic reflexes..  

In 2012 to 2013 the Veteran received treatment for his cervical spine condition at a private facility called Performance Physical Therapy of Stafford.  These records are associated with the claims folder, and generally reflect the range of motion in the Veteran's cervical spine as being within normal limits.  Toward the start of the Veteran's treatment, in the beginning of November 2012, the Veteran's range of motion for his cervical spine was slightly decreased with an inability to exercise due to pain.  However, his forward flexion range of motion was within normal limits and he showed good rehabilitation potential.  By the end of November 2012 the Veteran reported that his neck felt better and he was demonstrating good cervical mobility.  In December 2012 the Veteran reported having pain and a "shocking sensation" in his neck when he turned it.  However, this pain seemed to improve as the Veteran's physical therapy sessions continued, and by December 20, 2012 his range of motion measurements of his cervical spine were within normal limits.  By February 2013 other than some soreness in his neck, alleviated by stretching, the Veteran reported that he saw a 90 percent improvement in symptoms in his neck.  

The Board notes that the Veteran also received private treatment at the Rappahannock Neurosurgery Associates.  These records are associated with the claims file and during this period of time, the Veteran was assessed for his neck pain and his cervical spine condition.  The Veteran received treatment at this facility before his cervical spine surgery and after it, from 2010 to 2013.  In 2010 the Veteran's records reflect his constant neck pain, as well as his range of flexion limited to 25 degrees and his tenderness in his left neck.  However, following the Veteran's surgery, his 2013 records from this facility reflect a great improvement in the Veteran's cervical spine disability, to include his active range of motion and normal examination of the cervical spine in April 2013.  

In November 2014 the Veteran was afforded another VA examination for his cervical spine.  At that examination he noted that he had degenerative disc disease of the cervical spine with radiation down his arm.  He noted that pain had been nearly continuous and had increased over time.  He reported continually experiencing a reduced range of motion, stiffness and pain.  The Veteran reported that flare-ups impacted the overall functioning of his cervical spine, causing an increase in the existing pain and an increase in headaches while in a neutral position.  The Veteran's forward flexion was limited to 35 degrees, 30 degrees with pain.  His combined range of motion of the cervical spine was 230 degrees.  Upon examination, the Veteran experienced fatigue, pain on movement and less movement than normal due to his disability.  The examiner noted that based upon neurological testing the Veteran did not experience any radicular pain or other signs or symptoms due to his cervical spine disability.  IVDS of the cervical spine was not reported and he did not use any assistive devices in his normal modes of locomotion.  Like the September 2010 examiner, the November 2014 examiner noted the Veteran's scar, and also noted that it was not painful or unstable.  In his remarks, the examiner noted that the Veteran's loss of range of motion due to pain or flare ups was approximately 5 degrees in flexion, extension and rotation.  

Based on these results the Board finds the Veteran's 10 percent rating prior to November 13, 2014 and 20 percent rating from then onward for his cervical spine condition are appropriate.  During this period the Veteran has demonstrated forward flexion of the cervical spine from 30 to 45 degrees.  In April 2009 and September 2010 he showed limitation of flexion to 45 degrees, in excess even of the 40 degrees of limitation contemplated by a 10 percent rating.  In November 2014 he demonstrated 30-35 degrees of flexion, with and without pain respectively, which fits the rating criteria for 20 percent, without warranting a rating increase to 30 percent which would require flexion of the cervical spine to be limited to 15 degrees or less.  Combined range of motion of the cervical spine in April 2009 was 340 degrees, in September 2010 it was 335 degrees within the 170 to 335 degrees contemplated by a 10 percent rating.  Combined range of motion in November 2014 was 230, greater than the 170 maximum allotted for a 30 percent rating.  Accordingly, the 10 percent and 20 percent ratings that were assigned were appropriate based on the combined range of cervical spine motion the Veteran demonstrated during the course of his appeal.  The Board notes that during treatment in 2010, there was a short period of time during which the Veteran's cervical spine disability limited his flexion to 25 degrees and caused neck pain constantly.  However, the Board finds that the Veteran's surgery corrected this problem, and that as he is already in receipt of 100 percent from March to June 2010 he has been adequately compensated for this pain.  Therefore, the criteria for higher 20 and 30 percent ratings have not been warranted.  38 C.F.R. § 4.71a.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board notes that the Veteran has reported experiencing pain and flare ups during his period on appeal; however, as the Veteran is already in receipt of 10 and 20 percent the Board does not find a basis to assign a higher rating due to functional limitation.  To this end, the Board notes that even if range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

At each examination in April 2009, September 2010 and November 2014, the examiners specifically performed repetitive motion testing, but no examination found repetitive motion testing to cause additional loss of range of motion sufficient to warrant a higher rating.  That is, while the Veteran clearly experienced symptoms such as pain, the pain did not so functionally limit his range of motion as to warrant a higher schedular rating.  It is acknowledged that the Veteran's neck disability does cause pain and have throughout the course of his appeal; and the Board in no way wishes to diminish the impairment this pain causes him.  However, it is in part as a result of this pain that he receives the compensable ratings for his neck.  As noted, the Veteran consistently demonstrated range of motion beyond what was required for a higher rating for his neck on testing at each of the VA examinations that were provided in conjunction with his appeal.  Furthermore, throughout his appeal, specifically at his 2013 physical therapy sessions, the Veteran reported having an improvement in his neck pain and normal range of motion measurements were recorded.  

Therefore, as discussed, the DeLuca considerations were specifically contemplated in assigned the rating criteria above and do not constitute a basis for an increased rating.

It is also noted that the evidence of record has not shown either guarding or muscle spasm as a result of the Veteran's cervical spine disability which has been of such severity to cause an abnormal gait or abnormal spinal contour.  At all of the VA examinations during the course of the appeal, the examiners specifically found no guarding or muscle spasm that was of such severity to cause an abnormal gait or abnormal spinal contour.  As such, a 20 percent rating prior to November 13, 2014 and 30 percent rating from then onward are not warranted on this basis. 

The Board notes that the Veteran reported experiencing incapacitating episodes in March 2010 for approximately four days.  However, the Board further notes that the Veteran's incapacitating episode during that time was addressed by his 100 percent rating for his cervical spine for the convalescent period following his surgery, as well as the recovery period.  The Veteran has not reported incapacitating episodes thereafter.  

The Board also takes note that the Veteran's subjective complaints of pain radiating down his right arm has been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Board acknowledges he Veteran's early statements of radiating pain down his right arm, but also observes that in his more recent September 2010 and November 2014 examinations both examiners found no neurological abnormalities (as neurologic testing was consistently negative) and no indication of any radicular pain caused by his cervical spine.  Furthermore, at the Veteran's physical therapy sessions through 2013 he noted an improvement in his neck pain, and did not consistently report any pain radiating down his right arm.  Therefore, the Board finds that a separate rating for radicular pain in the Veteran's right arm is not warranted.  

The Board has also considered the Veteran's statements that his disability is worse than the 10 and 20 percent schedular ratings he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of multiple statements discussed above, the Veteran has reported chronic neck pain.  The Board further notes that the Veteran is required to self-medicate and rest frequently as a result of the pain.  The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his cervical spine disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's cervical spine disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10, 20 and 100 percent ratings in effect during the appeal period.  Of note, the Veteran's complaints have been considered any weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

The Board has also considered whether further staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the Veteran is already in receipt of staged (10 and 20 percent) ratings during this appeal, and no increase under any of the relevant Diagnostic Codes has been demonstrated.

Accordingly, the Board finds that the weight of the evidence is against the assignment of a scheduler rating greater than 10 percent prior to November 13, 2014, and greater than 20 percent from then onward for the Veteran's cervical spine disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Initial Increased Rating for a Right Ankle Disability

The Veteran was granted service connection for his right ankle disability in a May 2009 rating decision with a 10 percent rating assigned, effective the day after separation.  The Veteran disagreed with the initial rating that was assigned. 

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. § 4.71a. 

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity. Id. at 704.

The Veteran had a VA examination for his ankle in April 2009.  At that examination the Veteran denied ankle pain, weakness, stiffness or swelling.  He did report that his disability caused instability with uneven ground and impact activity.  Upon examination the examiner found that the Veteran had a positive drawer sign.  However, there were no signs of edema, effusion, weakness, tenderness, redness, heat or guarding of movement.  There was further no subluxation.  Examination of the ankles revealed no deformity.  The range of motion of the right ankle was as follows: the dorsiflexion was 20 degrees, the plantar flexion was 45 degrees.  X-rays of the right ankle were normal.  

In November 2014, the Veteran had another VA examination for his right ankle.  At that examination the Veteran reported that his ankle had worsened steadily over the years and that it was irritated simply by walking on slanted or uneven pavement or ground.  Running and cycling also impacted his ankle and he had difficulty returning to his regular physical activity.  The Veteran reported flare ups of the right ankle, specifically noting that the ankle felt "loose" compared to the left ankle.  The Veteran's range of motion measurements were as follows: his right ankle plantar flexion ended at 20 degrees, with painful motion at 15 degrees, and his dorsiflexion also ended at 20 degrees with painful motion at 15 degrees.  The Veteran had weakened movement and excess fatigability as well as pain on movement with the ankle reported at the November 2014 examination.  The examiner also noted that he had localized tenderness and pain on palpation of the right ankle.  There was no ankylosis of the right ankle noted.  There were no abnormal X-ray imaging findings.  The Veteran did report that his right ankle disability affected his ability to work, in that it caused functional pain and weakness.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected right ankle disability warrants a disability rating of 20 percent from November 13, 2014 onward.  The Board finds that prior to November 13, 2014 the Veteran's rating should remain at 10 percent.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

Considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the medical evidence of record, specifically the November 2014 examination, demonstrates marked impairment of the Veteran's right ankle.  The Veteran has reported having significant pain on a daily basis, with flare-ups in his right ankle, an inability to walk a significant distance and his dorsiflexion and plantar flexion only extended to 15 degrees with pain.  Moreover, the 2014 examiner noted functional loss in the ankle.  Accordingly, the Board finds that a 20 percent evaluation under DC 5271 and sections 4.40, 4.45, and 4.59, for the period from November 13, 2014 onward is warranted.  The Board finds that the period prior to November 13, 2014 did not reflect a "marked" ankle disability, but instead was more in line with at most a "moderate" disability rating.  The Veteran's April 2009 examination showed that his right ankle did not cause any swelling, tenderness, pain or weakness and that the X-ray results from April 2009 were normal.  The Veteran also demonstrated full range of motion in the ankle, even following repetitive motion testing.  The Veteran did not report experiencing such difficulty walking and exacerbation of pain upon physical activity as he did at his November 2014 examination.  Therefore, the Board finds that the Veteran's right ankle disability warrants a 20 percent rating only from November 13, 2014 onward.  

The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable any other diagnostic code for the entire appeal period.  There is no competent evidence of record documenting the presence of ankylosis in the right ankle or symptoms that more nearly approximate ankylosis of the ankle joint, and it has not been alleged to the contrary.  As such, an increased rating is not warranted under Diagnostic Codes 5270.  Additionally, while the Board finds that his overall symptomatology demonstrates functional loss the equivalent of marked limitation of motion under DC 5271, the evidence does not indicate a severe foot injury under DC 5284, that would warrant a higher rating, as the Veteran is able to ambulate, does not wear the brace, has good foot strength, and has demonstrated fair range of motion despite the pain.  Furthermore, the Board finds that as the Veteran has not shown subastragalar or tarsal joint ankylosis, malunion of the os calcis or astragalectomy, Diagnostic Codes 5272-5274 do not apply.

In light of the above, the claim for a higher schedular rating of 20 percent for the Veteran's right ankle disability is granted from November 13, 2014 onward.  

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's cervical spine and/or ankle disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms of his cervical spine were complaints of severe pain in his neck, which occasionally radiated to his arms.  His symptoms for his ankle were similarly of pain, and of instability and inability to stand and walk for long periods of time.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as the schedular rating criteria focus on how symptoms such as pain functionally impact or limit the Veteran.  As noted, multiple VA examinations were provided at which range of motion was tested repeatedly, but it was not shown that the Veteran's neck or ankle pain was so functionally limiting as to significantly reduce his range of motion.  As such, the Board finds believes that the schedular rating criteria reasonably describe the Veteran's disability picture for both his neck and ankle disabilities, and therefore referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised for either of the Veteran's increased rating claims for his cervical spine or right ankle.  However, the Board notes that while the Veteran has indicated that the pain he experiences in his cervical spine and ankle impact his ability to work, neither disability precludes him from working.  Importantly, the Veteran has not averred that he is unable to work on account of his disabilities.  Thus, the Board finds that Rice is inapplicable. 








ORDER

Service connection for hyperextended right elbow is denied.  

An initial increased evaluation for a cervical spine disability with radiation down the right arm in excess of 10 percent prior to November 13, 2014 and in excess of 20 percent from then onward is denied.  

An initial increased evaluation for a right ankle disability prior to November 13, 2014 in excess of 10 percent is denied.

An 20 percent initial evaluation for a right ankle disability is granted from November 13, 2014 onward, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


